

MUTUAL RELEASE


 This Mutual Release (“Release”) is entered into on this 23rd day of September,
2004 between (i) DDS Technologies USA, Inc., a Nevada corporation (“DDS US”), on
the one hand, and (ii) Haras Engineering Corp. (“HEC”), High Speed Fragmentation
B.V., a Dutch corporation (“HSF”), Intel Trust S.A. (“Intel”), Giancarlo Lo
Fiego (“Lo Fiego”), and Adriano Zapparoli (“Zapparoli”) on the other hand,
pursuant to that certain Amended and Restated Memorandum of Understanding (the
“MOU”) dated as of July 31, 2004 among DDS US, HEC, HSF, Intel, Lo Fiego and
Zapparoli. Each of DDS US, HEC, HSF, Intel, Lo Fiego and Zapparoli is sometimes
referred to herein as a “Party” and sometimes they are all collect ively
referred to herein as the “Parties.” Capitalized terms used but not defined
herein shall have the meanings set forth in the MOU.


 WHEREAS, pursuant to the MOU, the Parties have determined to enter into this
Release to release and discharge each other as set forth herein and subject to
the terms as hereinafter set forth.


 NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the Parties contained herein, and intending to be legally
bound hereby, the Parties agree as follows:
 
1. Releases.
 
 a.    DDS US, on behalf of itself and its officers, directors, affiliates and
shareholders does hereby forever release, cancel, forgive and forever discharge
HEC, HSF, Intel, Lo Fiego and Zapparoli from all actions, claims, demands,
damages, obligations, liabilities, controversies and executions (collectively,
“Claims”), of any kind or nature whatsoever, in law or in equity, which any of
them ever had, now has, or hereafter can, shall or may have against HEC, HSF,
Intel, Lo Fiego or Zapparoli, known or unknown, for, upon or by reason of any
matter, cause or thing whatsoever, from the beginning of the world to the date
of this Release.


 b.    Each of HEC, HSF, Intel, Lo Fiego and Zapparoli, on behalf of itself and
its officers, directors, affiliates and shareholders, if any, does hereby
forever release, cancel, forgive and forever discharge DDS US and each of its
predecessors, subsidiaries, affiliates, divisions, successors and assigns, and
all of their officers, directors, agents and employees from all Claims of any
kind or nature whatsoever, in law or in equity, which he, she or it ever had,
now has, or hereafter can, shall or may have against DDS US or any of its
predecessors, subsidiaries, affiliates, divisions, successors and assigns, or
any of their of their officers, directors, agents and employees, known or
unknown, for, upon or by reason of any matter, cause or thing whatsoever, from
the beginning of the world to the date of this Release.


 c.    No Party nor anyone on his or its behalf, shall assert or file any claim,
complaint, charge, suit or action against the other Party or person released
pursuant hereto (“Releasee”) arising out of any matter released pursuant to
Sections 1(a)-(b) above. In the event that any claim, complaint, charge, suit or
action is asserted or filed in breach of this Section, each affected Party or
Releasee shall be entitled to recover from the releasing Party or Parties his,
her or its costs, including attorney fees, incurred in defending against such
action.





       

--------------------------------------------------------------------------------

 


 d.    Claims released pursuant to this Release include claims based on or
arising out of fraud, negligence, gross negligence, libel, slander or other
tortuous act on the part of any Party or Releasee.


 e.    Each Party acknowledges that it may hereafter discover facts different
from, or in addition to, those which it now believes to be true with respect to
any and all of the Claims herein released.


 f.    Each Party acknowledges that it is fully informed and aware of its rights
to receive independent legal advice regarding the advisability of entering into
this Release and has received such independent legal advice as it deems
necessary with regard to the advisability of executing this Release. Each Party
further acknowledges that it has made an investigation of the facts pertaining
to this Release as it has deemed necessary, and, further, acknowledges that it
has not relied upon any statement or representation of others, other than as set
forth herein or in the MOU.


 g.    This Release does not release any Party from such Party’s covenants,
obligations, representations, warranties and agreements set forth in this
Release or the MOU.


2.    No Admission of Liability. Each Party denies that it has violated any law,
breached any contract, or injured or wronged any other Party in any way. This
Release is not, and shall not in any way be construed for any purpose as, an
admission by any Party of any liability or wrong-doing, but instead constitutes
the good faith settlement of the Parties.


3.    Nonseverable. The provisions of this Release must be read as a whole and
are not severable and/or separately enforceable by any Party.


4.    Expenses. Each Party shall bear its respective costs and expenses incurred
in connection with the preparation, execution and performance of this Release
and the investigation of the matters related hereto, including expenses of
agents, representatives, counsel and accountants.


5.    Governing Law, Venue and Service of Process. The validity, interpretation
and performance of this Release shall be governed by the substantive laws of the
State of Florida, without the application of any principle that leads to the
application of the laws of any other jurisdiction. Any proceeding arising
between the Parties in any manner pertaining to this Release shall be held in
Miami-Dade County, Broward County or Palm Beach County, Florida, and the Parties
hereby consent to personal jurisdiction in the state and federal courts located
within such venues . Each Party waives personal service of any and all process
upon it, and irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to such Party at the address set
forth below, such service to become effective five business days after mailing.





    Page 2 of 6  

--------------------------------------------------------------------------------

 


6.    Waiver of Jury Trial. THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS RELEASE.


7.    Entire Agreement; Amendments. This Release represents the entire agreement
between the Parties and no amendment hereto shall be effective unless in writing
and signed by the Parties.


8.    Counterparts; Facsimile Signature. This Release may be executed in
counterparts, each of which (including facsimile signature pages) shall be
deemed an original, but all of such counterparts together shall be deemed to be
one and the same instrument.


9.    Construction. This Release and any documents or instruments delivered
pursuant hereto or in connection herewith shall be construed without regard to
the identity of the person who drafted the various provisions of the same. Each
and every provision of this Release and such other documents and instruments
shall be construed as though all of the Parties participated equally in the
drafting of the same. Consequently, the Parties acknowledge and agree that any
rule of construction that a document is to be construed against the drafting
Party shall not be applic able either to this Release or such other documents
and instruments.


10.    Legal Fees. If legal proceedings are commenced in connection with this
Release, the Party which does not prevail in such proceedings shall pay the
reasonable attorneys’ fees and other costs and expenses, including investigation
costs, incurred by the prevailing Party in such proceedings.


11.    No Third-Party Beneficiaries. This Release shall be binding upon and
inure solely to the benefit of the Parties and the Releasees and nothing herein,
express or implied, is intended to or shall confer upon any other person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Release.


12.    Headings. The descriptive headings contained in this Release are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Release.


13.    Notices. Any notice required or permitted to be delivered to either Party
to this Release shall be deemed to have been given three (3) business days after
having been sent by airmail, postage prepaid, or on the date delivered if hand
delivered or the business day after the day sent by overnight courier for next
business day delivery, and addressed to the respective Party at the address set
forth on the signature page hereto or such other address as shall be specified
by written notice.  





    Page 3 of 6  

--------------------------------------------------------------------------------

 


14.    Confidentiality. The Parties shall keep confidential and not disclose,
the fact of this Release, and any of its terms and conditions, to anyone other
than the Parties, and further agree not to voluntarily assist, cooperate,
confirm, provide documents or information, or testify in any legal, equitable or
administrative proceeding against each other with respect to the subject matter
hereof. Each Party recognizes that he or it may be compelled to provide such
documents or information under subpoena. If contacted by a third party regarding
the nature of the d ispute between the Parties that is the subject hereof, the
Parties shall state only that the dispute was settled to the mutual satisfaction
of the Parties, and shall not comment further about any matters in any way
related to the relationship between the Parties unless required or compelled to
do so as aforesaid.


15.    Gender. All words used herein, irrespective of the number and gender
specifically used, shall be deemed and construed to include or mean any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires.
 


 
 
  Page 4 of 6  

--------------------------------------------------------------------------------

 


 
 IN WITNESS WHEREOF, the undersigned have executed this Release as of the day,
month and year appearing next to their signatures.
 
 
DDS TECHNOLOGIES USA, INC.
 
By: _______________________________    Dated this _ day of September, 2004
Name:
Title:


Address:  150 East Palmetto Park Road
       Suite 510
       Boca Raton, Florida 33432








       Dated this _ day of September, 2004
GIANCARLO LO FIEGO


Address:    c/o Avv. Giorgio Mazzoli
  Studio Vinti & Associati
  Via Emilia n. 88
  00187 Roma
  Italy


       Dated this _ day of September, 2004
ANDREANO ZAPPAROLI


Address:       c/o Avv. Giorgio Mazzoli
  Studio Vinti & Associati
  Via Emilia n. 88
  00187 Roma
  Italy


 
INTEL TRUST, S.A.
 
By: _______________________________     Dated this _ day of September, 2004
Name:
Title:


Address:    Corso Elvezia 4
  Casella Postale
  6901 Lugano, Switzerland


 



    Page 5 of 6  

--------------------------------------------------------------------------------

 


HARAS ENGINEERING CORP.
 
By: _______________________________      Dated this _ day of September, 2004
Name:
Title:


Address:       53rd Street
  Urbanizacion Obarrio
  Swiss Tower, 16 Floor
  Panama
  Republic of Panama


 
HIGH SPEED FRAGMENTATION B.V.
 
By: _______________________________      Dated this _ day of September, 2004
Name:
Title:


Address:             Teleport Boulevard 140
  104EJ Amsterdam
  Netherlands


 





--------------------------------------------------------------------------------

  Page 6 of 6  